      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ALYSSON MILLS, in her capacity as                                                    PLAINTIFF
 receiver for Arthur Lamar Adams and
 Madison Timber Properties, LLC

 V.                                                     CAUSE NO. 3:20-CV-232-CWR-FKB

 JON DARRELL SEAWRIGHT                                                               DEFENDANT

                                            ORDER

       Before the Court is Jon Darrell Seawright’s motion to dismiss. Docket No. 7. The matter

is fully briefed and ready for adjudication. On review, the motion will be denied.

I.     Factual and Procedural History

       From at least 2010 until April 2018, Lamar Adams operated timber investment companies

called Madison Timber Company LLC and Madison Timber Properties LLC. He told investors

they were purchasing shares of timber tracts that would be harvested and sold to lumber mills at

a significant profit. The demand for lumber was so great, he said, he could guarantee investors a

fixed rate of return in excess of 10%. Investors believed him. They collectively gave him

hundreds of millions of dollars.

       Adams was lying. He had, with the help of others, faked everything about the scheme.

There were no timber deeds, tracts of land, or lumber mills. He was actually using new investors’

money to pay old investors—a classic Ponzi scheme. It worked only as long as Adams and his

associates could continue to bring in new money.

       The scheme collapsed in April 2018. Adams turned himself in to the United States

Attorney’s Office in Jackson, Mississippi and quickly pleaded guilty to wire fraud. He is now
      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 2 of 13




serving a 19.5-year sentence in federal prison. The sentence reflects the significance of the fraud;

the criminal proceeding established that Adams’ victims lost approximately $85 million.

        When the Ponzi scheme collapsed, the U.S. Securities and Exchange Commission asked

this Court to appoint a receiver to take charge of Adams’ companies and provide some measure

of financial relief to his victims. The Court appointed Alysson Mills to be that receiver.

        Mills has a duty to “identif[y] and pursue[] persons and entities as participants in the

Ponzi scheme to recover funds for distribution to investor-claimants.” Zacarias v. Stanford Int'l

Bank, Ltd., 945 F.3d 883, 891 (5th Cir. 2019). To date, she has sold Adams’ assets, negotiated

settlements with Adams’ enablers, and filed lawsuits against persons and entities that contributed

to the fraud.

        This is an offshoot of one of those lawsuits.

        In another civil action pending in this Court, Cause No. 3:18-CV-866, the receiver alleges

that Jon Darrell Seawright and other conspirators knowingly facilitated Adams’ fraud. She seeks

to hold them accountable for the receivership estate’s outstanding liabilities.

        Seawright subsequently filed for bankruptcy, seeking to avoid any debt to the

receivership estate. The receiver filed an adversary complaint to determine dischargeability of

debt. The receiver then moved to withdraw the reference, an act which resulted in the case

drawing this Civil Action number. That motion was granted as unopposed.

        In this Civil Action number, therefore, the receiver seeks a declaration that Seawright

cannot avoid his liabilities to the receivership estate through bankruptcy.

        The Court now turns to the allegations in the adversary complaint.

        Seawright, an attorney, works for the Baker Donelson law firm in Jackson, Mississippi.

He is a shareholder of the firm who specializes in corporate mergers and acquisitions.



                                                  2
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 3 of 13




       This dispute arises out of Seawright’s side hustle—his operation of Alexander Seawright

LLC and various Alexander Seawright “Timber Funds” with a Baker Donelson colleague named

Brent Alexander. The adversary complaint describes Alexander, Seawright, and their LLCs as

active, critical enablers of the Madison Timber Ponzi scheme.

       Here’s how it worked. Seawright and his colleague recruited Baker Donelson clients and

other individuals with assets to invest in their LLCs, which in turn invested in Madison Timber.

Seawright told investors that he and Alexander “would be responsible for papering everything,

liaison with Lamar, monitoring process of sale of timber, acquisition of timber rights, proper

recording of documents, etc., distribution of loan repayments and otherwise managing the

investment.” Seawright also told them that he and Alexander had their own money invested in

the fund. The investors believed him, thinking that the due diligence, the skin in the game, and

the guaranteed return—13%—were real. They were not.

       The pitch was nevertheless successful. Seawright and Alexander brought millions of

dollars into the fund, propping up the Ponzi scheme. They took 3% off of the investors’ 13%

“return” and separately got another 3% commission from Adams. The result was a timber

investment with a guaranteed 16% return before Adams took his profit. Acknowledging their

value, Adams gave them extra money in the form of Christmas bonuses in cash. Seawright

allegedly acted as a commissioned yet unlicensed broker of securities, which is a violation of

state and federal law.

       The scheme looked more secure than it was because Seawright and Alexander were at

Baker Donelson—one of the region’s largest law firms. At the time, Seawright was not only a

shareholder representing the firm’s clients in complex business transactions, mergers and

acquisitions, and taxation, but was a member of the firm’s Board of Directors. Alexander, a



                                                3
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 4 of 13




lobbyist, provided strategic business consultation to the firm’s clients. Alexander and Seawright’s

investment pitchbook proudly marketed their employment and leadership within the firm, and

promised clients that it was “not a problem” to move money through Baker Donelson’s escrow

account. The receiver alleges that they further exploited their association with the firm by

targeting clients who had recently closed transactions with Baker Donelson. They would invite

potential investors to the firm to make presentations and pitches to encourage them to give them

their money to invest in the timber scheme.

       The heart of the adversary complaint describes a pattern of lies. Seawright accepted

without question or investigation Adams’ lies about “insurance” on the timber tracts, and the

various “deeds” and contracts evincing the timber scheme. Seawright then lied to investors when

he told them that he would personally inspect the documents and timber investment property.

Seawright and his colleague inspected a timber tract only once or twice, the receiver says, adding

that according to an email, “inspection” meant get “a cooler of beer and make a loop.” Seawright

now claims that he undertook “meaningful evaluations of the loans.”

       Had Seawright called a single timber tract owner or lumber mill, the whole scheme

would have unraveled. Had Seawright taken heed of the warnings other investment professionals

told him in writing—that Adams’ business model was “foreign” in the timber industry—the

charade would have collapsed. Yet Seawright and his colleague pressed on, increasing their

investment and furthering the Ponzi scheme’s expansive growth.

       The receiver’s earlier-filed action sued Seawright, Alexander, and other parties for civil

conspiracy, aiding and abetting, negligence, and other claims. In this bankruptcy-related action,

the receiver claims that the debts Seawright owes to the receivership estate should not be

discharged for the following reasons: (1) because they were obtained by false pretenses, a false



                                                 4
       Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 5 of 13




representation, or fraud; (2) for fraud or defalcation while acting in a fiduciary capacity; and (3)

for willful and malicious injury to another’s property.

        After withdrawal of the reference, the present motion followed.

II.     Legal Standard

        When considering a motion to dismiss under Rule 12(b)(6), the Court accepts the

plaintiff’s factual allegations as true and makes reasonable inferences in the plaintiff’s favor.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To proceed, the complaint “must contain a short and

plain statement of the claim showing that the pleader is entitled to relief.” Id. at 677-78

(quotation marks and citation omitted). This requires “more than an unadorned, the defendant-

unlawfully-harmed-me accusation,” but the complaint need not have “detailed factual

allegations.” Id. at 678 (quotation marks and citation omitted). The plaintiff’s claims must also

be plausible on their face, which means there is “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted).

III.    Discussion

        A.     Standing

        Seawright first claims that the receiver lacks standing.

        The Constitution limits the jurisdiction of federal courts to actual cases and controversies.

U.S. Const. art. III, § 2. Parties seeking to invoke federal-court jurisdiction must therefore

demonstrate standing, which is shown by three elements: (1) an injury in fact that is concrete and

particularized as well as imminent or actual; (2) a causal connection between the injury and the

defendant’s conduct; and (3) that a favorable decision is likely to redress the injury. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). In a standing analysis, the court “must



                                                  5
      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 6 of 13




accept as true all material allegations of the complaint, and must construe the complaint in favor

of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501-02 (1975).

       Seawright’s standing arguments are unpersuasive in light of the Fifth Circuit’s decision in

Zacarias v. Stanford International Bank. There, the appellate court upheld a federal equity

receiver’s standing to sue professionals who conspired with Allen Stanford to carry out a Ponzi

scheme. The court found “no dispute” that the receiver had standing to bring such claims. 945

F.3d at 899. It reasoned as follows:

       They bring only the claims of the Stanford entities—not of their investors—alleging
       injury to the Stanford entities, including the unsustainable liabilities inflicted by the
       Ponzi scheme. The receiver and Investors’ Committee “allege that Defendants’
       participation in a fraudulent marketing scheme increased the sale of Stanford’s
       CDs, ultimately resulting in greater liability for the Receivership Estate,” and that
       defendants “harmed the Stanford Entities’ ability to repay their investors.” The
       receiver and Investors’ Committee sought to recover for the Stanford entities’
       Ponzi-scheme harms, monies the receiver will distribute to investor-claimants. The
       district court had subject matter jurisdiction over these claims.

Id.

       We are presented with the same essential structure here. The receiver has sued a lawyer

acting as an investment advisor that, she alleges, conspired with the Ponzi scheme principal to

further the Ponzi scheme and cause greater liabilities to the receivership estate. See id. at 901.

She seeks to recover for injuries to the Madison Timber entities’ “unsustainable liabilities

inflicted by the Ponzi scheme,” and distribute that money to investor-claimants. Id. at 899. As in

Zacarias, there can be “no dispute” that she has standing.

       Seawright then argues that the receiver lacks standing because she is not a “creditor” and

has no underlying “claim.”

       “A creditor is an entity that has a claim against the debtor that arose at the time of or

before the order for relief concerning the debtor. A claim is defined as a right to payment,



                                                  6
      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 7 of 13




whether or not such right is reduced to judgment.” In re Davis, 194 F.3d 570, 574 (5th Cir. 1999)

(quoting 11 U.S.C. § 101(10)(A) and (5)(A)). In Davis, the Fifth Circuit found that an

administratrix of an estate was a creditor with standing to bring a nondischargeability action. Id.

        It is plain that the receiver is a creditor with standing. She has a claim against Seawright

for damages to the receivership estate that arose before these proceedings. That her claim has not

yet been reduced to judgment is irrelevant under controlling law. See id. She may proceed with

this nondischargeability action.1

        B.       Nondischargeability

        The issue of nondischargeability is a matter of federal law governed by the terms
        of the Bankruptcy Code. Nondischargeability must be established by a
        preponderance of the evidence. Intertwined with this burden is the basic principle
        of bankruptcy that exceptions to discharge must be strictly construed against a
        creditor and liberally construed in favor of a debtor so that the debtor may be
        afforded a fresh start. However, the Bankruptcy Code limits the opportunity for a
        new beginning to the honest but unfortunate debtor.

Matter of Cowin, 864 F.3d 344, 349 (5th Cir. 2017) (quotation marks, citations, and brackets

omitted).

        The receiver’s three theories of nondischargeability—theories that necessarily “overlap,”

Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1588 (2016)—will be addressed in turn.

                 1.       Section 523(a)(2)(A): False Pretenses, False Representation, or Fraud

        “Section 523(a)(2)(A) provides that an individual debtor will not be discharged ‘from any

debt . . . for money . . . to the extent obtained by . . . false pretenses, a false representation, or

actual fraud . . . .’” Matter of Selenberg, 856 F.3d 393, 397 (5th Cir. 2017) (quoting 11 U.S.C.




1
  In reply, Seawright alleges that the receiver lacks standing because she filed the underlying amended complaint in
violation of the automatic stay. The undersigned must disagree. All involved have been careful to protect Seawright
from having to respond or defend himself in the underlying action. This Court ordered amendment to move that case
along only as to the other defendants. And to the extent this Court erred as to Seawright in seeking to move its
docket as to others, the error was harmless. See Matter of Cowin, 864 F.3d 344, 353 (5th Cir. 2017).

                                                         7
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 8 of 13




§ 523(a)(2)(A)) (emphasis added). The word “or” has significance; the creditor need only prove

one of the options within § 523(a)(2)(A) to render the debt nondischargeable. See Husky Int’l,

136 S. Ct. at 1590.

       Each option has its own definition:

       To obtain a judgment that a debt is nondischargeable for false pretenses, the
       creditor must show that: (1) the debtor engaged in conduct wronging one in his
       property rights by dishonest methods or schemes such as deprivation of something
       of value by trick, deceit, chicanery or overreaching; (2) there was scienter or intent;
       (3) causation; and (4) damages.

In re Rifai, 604 B.R. 277, 312 (Bankr. S.D. Tex. 2019) (quotation marks, citations, and brackets

omitted) (emphasis added). “[A] claim of false pretenses may be premised on misleading

conduct without an explicit statement.” In re Minardi, 536 B.R. 171, 187 (Bankr. E.D. Tex.

2015) (citations omitted).

       “To obtain a judgment that a debt is nondischargeable for false representations, the

misrepresentations must have been: (1) knowing and fraudulent falsehoods, (2) describing past

or current facts, (3) that were relied upon by the other party.” Rifai, 604 B.R. at 308 (citations

omitted) (emphasis added). The Fifth Circuit and other courts “have overwhelmingly held that a

debtor’s silence regarding a material fact can constitute a false representation actionable under

section 523(a)(2)(A).” Selenberg, 856 F.3d at 399 (collecting cases).

       “Actual fraud, by definition, consists of any deceit, artifice, trick or design involving

direct and active operation of the mind, used to circumvent and cheat another—something said,

done or omitted with the design of perpetrating what is known to be a cheat or deception.”

RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1293 (5th Cir. 1995) (quoting Collier’s on

Bankruptcy) (emphasis added). “An intent to deceive may be inferred from reckless disregard for

the truth or falsity of a statement combined with the sheer magnitude of the resultant



                                                  8
      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 9 of 13




misrepresentation.” Selenberg, 856 F.3d at 400 (quotation marks and citation omitted). “The

term ‘actual fraud’ in § 523(a)(2)(A) encompasses forms of fraud, like fraudulent conveyance

schemes, that can be effected without a false representation.” Husky Int’l, 136 S. Ct. at 1586.

       Seawright argues that he cannot be responsible for a false representation because he did

not make any false representations, he lacked the intent to deceive, and because Adams did not

rely upon his misrepresentations. The argument is unpersuasive.

       The adversary complaint contains ample allegations that Seawright lied about the due

diligence he performed and about having invested his own money in the scheme. Those are false

representations. Investors and Adams necessarily relied upon his misrepresentations, since had

Seawright actually done any due diligence, the Ponzi scheme would have collapsed. And per

controlling precedent, Seawright’s intent to deceive can be inferred from the circumstances. See

Selenberg, 856 F.3d at 400; In re Smith, 585 B.R. 359, 370 (Bankr. N.D. Miss. 2018) (“A

debtor’s subjective intent may be inferred by examining the totality of the circumstances because

it most commonly cannot be established by direct evidence.”).

       The argument on this ground is further unpersuasive because Seawright need not have

made a misrepresentation to qualify for nondischargeability through one of the other options of

§ 523(a)(2)(A). See Husky Int’l, 136 S. Ct. at 1586; Selenberg, 856 F.3d at 399. The motion to

dismiss on this basis is therefore denied.

               2.      Section 523(a)(4): Fraud or Defalcation in a Fiduciary Capacity

       “Dictionary definitions of ‘defalcation’ are not particularly helpful.” Bullock v.

BankChampaign, N.A., 569 U.S. 267, 271 (2013). In bankruptcy, the term means “both

intentional wrongs and wrongdoing that is the result of an actor’s conscious disregard (or willful

blindness) of a substantial and unjustifiable risk that his conduct will turn out to violate a



                                                  9
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 10 of 13




fiduciary duty.” Smith, 585 B.R. at 372 (quotation marks and citation omitted). Unlike fraud, the

term “may be used to refer to nonfraudulent breaches of fiduciary duty.” Bullock, 569 U.S. at

275 (citation omitted).

        “Determining whether a debtor committed fraud or defalcation while acting in a fiduciary

capacity is a two-step process. First, it must be shown that the requisite fiduciary relationship

existed prior to the particular transaction from which the debt arose. Second, some type of fraud

or defalcation must have occurred during the fiduciary relationship.” Smith, 585 B.R. at 371

(quotation marks and citations omitted). “[S]tate law may create a fiduciary relationship whose

breach leads to nondischargeability under § 523(a)(4).” In re Shcolnik, 670 F.3d 624, 628 (5th

Cir. 2012) (citation omitted).

        Seawright contends that he cannot be held responsible under this sub-section because he

was not in a fiduciary relationship with Adams or Madison Timber. The adversary complaint,

however, alleges that Seawright formed a joint venture with Adams, which means Seawright

owed Adams a fiduciary duty under state law. The underlying complaint also alleges that

Seawright was a co-conspirator with Adams to defraud the Ponzi scheme’s participants. That

matters because in this circuit, the “intent and actions of . . . co-conspirators is sufficient to

support nondischargeability under § 523(a)(4).” Cowin, 864 F.3d at 350.

        The motion to dismiss this basis for nondischargeability is denied.

                3.        Section 523(a)(6): Willful and Malicious Injury to Another’s Property

        Section 523(a)(6) of the Bankruptcy Code provides that a debt “for willful and malicious

injury by the debtor to another entity or to the property of another entity” is not dischargeable. 11

U.S.C. § 523(a)(6). The section requires “a deliberate or intentional injury, not merely a

deliberate or intentional act that leads to injury.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).



                                                   10
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 11 of 13




Accordingly, “for a debt to be nondischargeable” under this section, “a debtor must have acted

with objective substantial certainty or subjective motive to inflict injury.” In re Williams, 337

F.3d 504, 508–09 (5th Cir. 2003) (quotation marks and citation omitted).

       Seawright argues that the section is inapplicable because he never intended to injure

“anyone.” Objectively speaking, though, if the pattern of lies, actions, and omissions set forth in

the adversary complaint is proven, they were substantially certain to cause real injury to the

receivership estate and the hundreds of persons who trusted Seawright with their investment.

E.g., Shcolnik, 670 F.3d at 630 (“Shcolnik’s behavior resulted in willful and malicious injury if

his claims of ownership were made in bad faith as a pretense to extract money from the

Appellants.”). This ground too is not suitable for dismissal at this early stage.

       C.      In Pari Delicto

       Lastly, Seawright contends that the doctrine of in pari delicto and Mississippi’s

“wrongful conduct rule” bar this suit.

       “The phrase ‘in pari delicto’ is Latin for ‘in equal fault.’ The doctrine of in pari delicto

refers to the principle that a plaintiff who has participated in a wrongdoing may not recover

damages resulting from the wrongdoing.” Latham v. Johnson, 262 So. 3d 569, 581 (Miss. Ct.

App. 2018) (quotation marks, citation, and brackets omitted). “The doctrine . . . is undergirded

by the concerns, first, that courts should not lend their good offices to mediating disputes among

wrongdoers; and second, that denying judicial relief to an admitted wrongdoer is an effective

means of deterring illegality.” Jones v. Wells Fargo Bank, N.A., 666 F.3d 955, 965 (5th Cir. 2012)

(citation omitted). “In pari delicto is an equitable, affirmative defense, which is controlled by

state common law.” Id. (citations omitted).




                                                 11
     Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 12 of 13




       The defects with Seawright’s argument were well-explained by the Jones court. The Fifth

Circuit started by reciting that “[a] receiver is the representative and protector of the interests of

all persons, including creditors, shareholders and others, in the property of the receivership.” Id.

at 966. It then explained,

       Although a receiver generally has no greater powers than the corporation had as of
       the date of the receivership, it is well established that when the receiver acts to
       protect innocent creditors he can maintain and defend actions done in fraud of
       creditors even though the corporation would not be permitted to do so. The receiver
       thus acts on behalf of the corporation as a whole, an entity separate from its
       individual bad actors.

Id. (quotation marks, citations, and ellipses omitted). The Jones court declined to apply the in

pari delicto doctrine.

       Under this precedent, the receiver and the receivership estate are legally distinct from

Adams and Madison Timber. Where, as here, the receiver is acting on behalf of innocent

investor-victims, she “does not stand in pari delicto to [her bank], even if” Adams would. Id.

And, as in Jones, “[a]pplication of in pari delicto would undermine one of the primary purposes

of the receivership established in this case, and would thus be inconsistent with the purposes of

the doctrine.” Id. (citation omitted).

       Mississippi’s wrongful conduct rule is also unavailing. The rule provides that “no court

will lend its aid to a party who grounds his action upon an immoral or illegal act.” Price v.

Purdue Pharma Co., 920 So. 2d 479, 484 (Miss. 2006) (citation omitted). The Mississippi

Supreme Court long ago explained that the judicial system, “from a consideration of its own

pecuniary interests, and of the interests of other litigants, may wisely refuse to assist in adjusting

equities between persons who have been engaged in an unlawful action.” W. Union Tel. Co. v.

McLaurin, 66 So. 739, 740 (Miss. 1914).




                                                  12
      Case 3:20-cv-00232-CWR-FKB Document 18 Filed 03/01/21 Page 13 of 13




       There are no inequities here in permitting the receiver to proceed. Just as with the

doctrine of in pari delicto, the receivership estate is not limited by the wrongful conduct of

Adams and Madison Timber. “The appointment of the receiver removed the wrongdoer from the

scene.” Scholes v. Lehmann, 56 F.3d 750, 754 (7th Cir. 1995). And the equities favor permitting

investor-victims to recover from a receiver’s suit against those culpable in the Ponzi scheme.

       For these reasons, Seawright’s equitable arguments for dismissal are denied, without

prejudice to their re-urging at the summary judgment stage.

IV.    Conclusion

       The motion to dismiss is denied. Within 10 days, the parties shall contact the chambers of

the Magistrate Judge to schedule a Case Management Conference.

       SO ORDERED, this the 1st day of March, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 13
